Citation Nr: 1500057	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-36 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected cataracts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in relevant part, granted service connection for diabetes mellitus, type II with erectile dysfunction, cataracts and diabetic peripheral vascular disease with an evaluation of 20 percent, effective 
May 28, 2008.  The Veteran filed a timely notice of disagreement, and the March 2009 decision was confirmed by an August 2010 statement of the case (SOC).  In September 2010, the Veteran perfected his appeal, stating that he wished for his cataracts to be evaluated separately from his diabetes.  Subsequently in July 2014, the RO issued a supplemental SOC, considering the Veteran's cataracts claim separately, and denying entitlement to a compensable rating.  

In his September 2010 VA Form 9, the Veteran checked the box indicating "I want a BVA hearing in Washington, DC."  However, the Veteran wrote next to the box, "Have c-file sent to Washington, DC.  I will not be able to attend."  As such, the Board does not consider this a request for a Board hearing.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's cataracts are not visually significant and that the impaired vision in his left eye is due to nonservice-connected disabilities.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral early cataracts have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.79, Diagnostic Codes (DCs) 6027 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a higher initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in September 2009 and June 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Higher Initial Rating

The Veteran contends that he is entitled to a compensable rating for his service connected cataracts.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

Under 38 C.F.R. § 4.84a, Diagnostic Code 6027, preoperative cataracts are evaluated based on visual impairment.  Visual impairment is rated under additional Diagnostic Codes within 38 C.F.R. § 4.84a.

In February 2008, the Veteran was treated by Dr. W.H., who noted the Veteran's history of diabetes mellitus for the past 5 years.  The report indicates no retinopathy.

A March 2008 VA treatment note shows the Veteran complained of blurry vision and fatigued eyes.  An examination showed right eye vision of 20/25, and left eye vision of 20/30.  The globes were without gross evidence of inflammation.  There was a small pterygia on the left eye of .5 millimeters onto the cornea.

A September 2008 VA examination, the Veteran again complained of blurred vision.  The examination revealed bilateral cataracts without retinopathy.

A follow-up October 2008 VA examination for evaluation of bilateral cataracts.  Ocular examination revealed an uncorrected distance visual acuity of 20/40 in the right eye and 20/50 in the left eye and uncorrected near visual acuity is 20/200 right eye and 20/400 left eye.  The Veteran's best corrected distance visual acuity is 20/25 right eye and 20/40 left eye and his best corrected near visual acuity is 20/20 right eye and 20/25 left eye.  His current refractive error in the right eye was +2.50 with a -1.50 cylinder at axis 145 degrees and in the left eye was +1.50 with a -1.75 cylinder at axis 20 degrees.  He has an add of +2.50 in each eye.

External ocular examination was unremarkable with normal appearing lids, lashes lacrimal apparatus and orbits.  Both pupils reacted equally to light and near with no evidence of an afferent pupillary defect.  Ocular motility was full with normal versions and ductions.  Applanation tonometry revealed a tension of 17 in the right eye and 16 in the left eye.

Slit lamp biomicroscopy of the anterior segment of the right eye revealed a normal
conjunctiva with a small medial pterygium.  The cornea was clear with a peripheral corneal arcus.  The anterior chamber and iris were unremarkable.  The Veteran had a Grade 1 nuclear cataract in the right eye.  Biomicroscopy of the anterior segment of the left eye revealed a normal conjunctiva with a small medial pterygium.  The cornea was clear with a peripheral corneal arcus.  The anterior chamber and iris were unremarkable.  The Veteran had a Grade 1 nuclear cataract in the left eye.

Dilated funduscopic examination of the right eye reveals a sharp pink optic disc with a cup/disc ratio of 0.2.  There was a macular tear which appeared to be outside the foveal region.  There was no evidence of diabetic retinopathy.  The peripheral retina was unremarkable.  The retinal vasculature was normal.  The vitreous body was clear.  Dilated funduscopic examination of the left eye revealed a sharp pink optic disc with a cup/disc ratio of 0.2.  The macula and the peripheral retina were unremarkable with no evidence of diabetic retinopathy.  The retinal vasculature was normal.  The vitreous body was clear.

Visual fields were not performed because the examiner felt they would not be of help in this particular case.  The examiner concluded that the Veteran had nuclear cataracts in both eyes that was as likely as not related to diabetes mellitus, and also noted the existence of a macular retinal tear in the right eye, and hyperopia, astigmatism and presbyopia.

March 2010 VA treatment records show that the Veteran underwent an eye examination.  Corrected visual acuity was 20/25 in the right eye and 20/70 in the left eye.  Later July 2010 VA treatment records show the Veteran was seen for a follow-up of pterygium in both eyes.  The Veteran did not have complaints aside from trying to get used to his new glasses.  Corrected vision was 20/25+1 in the right eye and 20/30-1 in the left eye.  The report notes pterygium in both eyes, right greater than left and not in the visual axis, as well as bilaterally pingeucula, refractive error and diabetes without retinopathy.

An October 2013 VA treatment record indicates keratometry in June 2011 with results of: OD .5 distorted; 38.75*170 43.25*080 and OS: 3+ distortion; less than 36.00, 43.25*100.  The report also notes anisometropia, right eye retinal pigment epithelium detachment, and refractive error.  Visual acuity was 20/30 in the right eye and 20/40 in the left eye.  

In June 2014 the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with pterygia in both eyes, irregular astigmatism, left eye greater than right eye, pigment epitheal detachment of the right eye, and diabetes mellitus without ocular manifestations.  Uncorrected distance visual acuity was 20/70 in the right eye and 20/200 in the left eye, and uncorrected near visual acuity was 20/200 in the right eye and 10/200 in the left eye.  Corrected distance visual acuity was 20/50 in the right eye, and 20/50 in the left eye, and corrected near visual acuity was 20/40 or better in the right eye and 20/40 or better in the left eye.

The Veteran's pupils were round and reactive to light.  There was not an afferent pupillary defect present.  There was no anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The Veteran did have a corneal irregularity that resulted in severe irregular astigmatism, and did not wear corrective contacts.  The Veteran did not have diplopia.  Tonometry was performed, resulting in right eye pressure of 12 and left eye pressure of 13.  Slit lamp and external eye examination indicated bilateral pinguecula, and right eye pterygium with mild elevation and gelationous raised pterygium.  Internal eye examination (fundus) revealed pigment epithelial detachment near fovea, flat in the right eye, and no diabetic retinopathy.  The Veteran did not have a visual field defect or condition that may result in a visual field defect.  The Veteran had bilateral pterygium, but no corneal transplant or keratoconus.  There were no incapacitating episodes during the past 12 months.  The examiner stated that the Veteran's eye condition impacted his ability to work, explaining that the Veteran had mild loss of corrected acuity, but that would not preclude employment, though it might limit occupation where hi grade depth perception or fine work detail were required.  

Specifically, the examiner determined that there was no diabetes mellitus related ocular conditions found on examination.  Pigment epithelial detachment of the right eye, pterygia and irregular astigmatism were all unrelated to diabetes mellitus, and there was no diabetic retinopathy seen on examination.

After a review of all the evidence, the Board finds there is no indication that the Veteran's cataracts resulted in incapacitating episodes.  The June 2014 VA examination report specifically indicates that the Veteran has not had any incapacitating episodes during the previous 12 months, and VA treatment records are silent as to any indication of incapacitating episodes.  For these reasons, the Board finds that an initial compensable rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.  As such, it is considered more favorable to rate the Veteran's cataracts based on visual impairment.  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2014).  

38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.  To warrant a 10 percent rating based on impairment of central visual acuity, the vision in one eye must be at least 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2014).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

The Veteran had right eye vision of 20/25 and left eye vision of 20/30 in March 2008; 20/25 in the right eye and 20/40 in the left eye in October 2008; 20/25 in the right eye and 20/70 in the left eye in March 2010; 20/30 in the right eye and 20/40 in the left eye in October 2013; and 20/50 in the right eye, and 20/50 in the left eye in June 2014.  Though the Veteran's corrected distance visual acuity was 20/50 in one eye in June 2014, there is no medical evidence relating this impairment to cataracts.  Specifically, the examiner determined that there was no diabetes mellitus-related ocular conditions found on examination.  The Veteran, therefore, is not entitled to a compensable rating for cataracts based on visual impairment.

Examinations of visual fields and muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  Here, the June 2014 VA examiner indicated that the Veteran had no visual field defect (or a condition that may result in a visual field defect).  The examiner also indicated that the Veteran had neither loss of visual field nor contraction of visual field, and as such visual field testing was not performed.  Further, muscle functioning of the eyes is evaluated based on the degree of diplopia, and the examiner found that diplopia was not present in either of the Veteran's eyes.  VA treatment records do not indicate visual field defect or diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding.  Accordingly, the Board finds that a compensable initial disability rating for cataracts is not warranted based on visual impairment.

The Board also notes that the medical evidence reflects that the Veteran was also diagnosed with pterygia in both eyes, irregular astigmatism, and pigment epitheal detachment of the right eye.  However, the June 2014 VA examiner determined that all of these conditions were unrelated to diabetes mellitus.  Again, the examiner determined that there was no diabetes mellitus related ocular condition found on examination.  VA and private treatment records do not provide an etiological opinion for any of these conditions, and the Veteran has neither testified nor submitted statements regarding etiology of these conditions.  Accordingly, these conditions are considered not service-connected and are not for present consideration.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's cataracts is not inadequate.  The Veteran has complained of blurry vision; however, visual impairment is considered within the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable evaluation for service connected cataracts is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


